Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6,8-21are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (20060287850) in view of Bellanova (20110207094).    

As per Claim 1, Morikawa (20060287850) teaches an information processing apparatus comprising:
a control unit that selects a feedback mode in response to a speech style of a user from among a plurality of modes in accordance with information related to recognition of speech of the user (as, choosing a speech style when interacting with the user – para 0036, based on speech recognition of the user – para 0069);
wherein the plurality of modes include a first mode in which implicit feedback is performed and a second mode in which explicit feedback is performed (as, operating in differing modes, wherein one mode the explicit feedback is given to the user in terms of speech speed – para 0078, 0082; and in implicit mode, altering the intonation/aspects of the speech, to accurately reflect the current emotion of the conversation – para 0101);
in the first mode, feedback in which a style is changed in response to the speech style of the user is performed, in the second mode, feedback in which a style is not changed in response to the speech style of the user is performed, (as, in one mode, changing the vocabulary based on the user’s style – ie, child vs adult; or polite vs rude, and friendly vs business – para 0101; and a second mode where the style is not changed – examiner notes, that in para 0101, in the scenario wherein the detected user’s style matches the current output, the output would not change, furthermore, in para 0104, the style is not changed until a direct response from the user)

	As per claim 1, Morikawa (20060287850) teaches the changing of the mode, as noted above, and, in avoiding the instance of repeated ‘not known’, ‘not understood’ – para 0023, performing a different mode of furthering the conversation without directly confronting the user that recognition was not achieved – see para 0076, in the instance wherein the user requests the white box, the appliance responds with ‘what box’ instead of a direct ‘do not understand’ – para 0079) but does not explicitly teach using a number of times of failed recognition before deciding not to change the style (the claim limitation “to select the second mode based on a level of the style of the second mode changing a predetermined number of times on a basis of the speech of the user not being recognized….performed” – is, said in a different way, effectively, not changing (second mode) the style when the number of failed attempts to recognize a style (first mode) reaches a threshold); however, Bellanova (20110207094) teaches tracking the number of incorrect identifications of the first speech component, reverting to a second already accepted speech component (abstract, para 0008, para 0009).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to modify the mode selection as taught in Morikawa (20060287850) with a incorrect match count and reverting to an original accepted setting, as taught by Bellanova (20110207094), because it would advantageously provide an improved training effect (Bellanova (20110207094), para 0010).     

As per Claim 2, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 1, wherein in the first mode, the feedback in which a style is changed includes an indirect improvement Morikawa (20060287850), as, the robot can respond ‘which box’, thereby implying, not understanding the user request – para 0079, or explicitly – para 0103 – wherein a direct response is presented to the user – also, the prior art teaches the explicit, albeit undesirable, direct response – can you repeat, etc. – para 0023).

As per claim 3, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 2, wherein the information related to recognition of speech of the user includes user information, content information, environment information, and device information (Morikawa (20060287850), as speech recognition is based on user knowledge – para 0040; content of the conversation – para 0025-0027; surroundings –para 0170 ; types of appliances/devices – para 0073-0074).

As per claim 4, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 3, wherein the user information includes the speech style of the user, and the control unit is further configures to select the first mode or the second mode on a basis of the speech style of the user (Morikawa (20060287850), as determining the emotion of the user, determining the type of intonation, as well as content information, to be returned to the user – para 0101).

As per claim 5, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 4, wherein at least one of a sound volume of speech, a speech speed, a speech pitch, clarity of pronunciation, a Morikawa (20060287850), as speech intonation – para 0101, 0102).

As per claim 6, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 4, wherein the control unit is further configured to select the second mode on a basis of an event in which no improvement is observed in the speech style of the user who has received the feedback in the first mode (Morikawa (20060287850), as, when there is no improvement, changing intonation etc. based on recognition results – figs 3a, 3b, and step S13 in fig. 5).


As per claim 8, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 3, wherein the user information includes content of the speech of the user, and the control unit is further configured to select the first mode or the second mode on a basis of the content of the speech of the user (Morikawa (20060287850), as, interaction with the user, dictates the change in the system – para 0036 – changing interaction speed; or in para 0101, changing interaction based on user’s emotional response).

As per claim 9, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 8, wherein the control unit is further configured to select the second mode on a basis of an event in which the Morikawa (20060287850), as selecting the mode based on biometric information – 0006).

As per Claim 10, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 3, wherein the control unit is further configured to select the first mode on a basis of an event in which presence of another person who is different from the user is estimated from the environment information (Morikawa (20060287850), as changing the response based on the identified users – para 0027, para 0006, fig. 10).

As per claim 11, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 3, wherein the user information includes attribute information of the user, and the control unit is further configured to select the first mode or the second mode on a basis of the attribute information of the user (Morikawa (20060287850), as determining knowledge of the user – para 0040, as well as learned reactions of the user – para 0041).

As per claim 12, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 3, wherein the user information includes emotion information of the user, and the control unit is further configured to select the first mode or the second mode on a basis of the emotion information of the user estimated from the speech of the user (Morikawa (20060287850), as choosing the 

As per Claim 13, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 4, wherein, in the first mode, feedback is performed at a sound volume with higher recognition accuracy than a sound volume of speech of the user (Morikawa (20060287850), as adjusting intonation and the like, to improve smoothness and accuracy – para 0101, 0102 – examiner notes that the context of intonation, as disclosed in Morikawa (20060287850) , would include adjustments in volume, especially changing the intonation from angry-calm, different levels of politeness or friendliness – it is notoriously old and well known in speech synthesis to change volume, as well as stress/accent/pitch, to convey accurately, politeness vs rudeness, anger vs friendly, and other emotions).

As per Claim 14, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 4, wherein, in the first mode, feedback is performed at a speed with higher recognition accuracy than a speech speed of the user (Morikawa (20060287850), as, altering the speed to improve recognition rates – para 0077, 0078).

As per Claim 15, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 4, wherein, in the first mode, feedback is performed at a pitch with higher recognition accuracy than a pitch of Morikawa (20060287850), as altering the speed of the user’s speech, and the adjustment is for accuracy/smoothness of the conversation – para 0133, 0134, in view of para 0041).

As per Claim 16, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 2, wherein, in the second mode, feedback to which a reason for improving the speech style is added is performed (Morikawa (20060287850), as adjusting the interaction to improve the recognition – para 0036).

As per Claim 17, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 2, wherein the feedback includes feedback through visual information (Morikawa (20060287850), as visual motion/display – para 0028).

As per claim 18, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the information processing apparatus according to claim 2, wherein in the second mode, feedback indicating that speech is to be made with respect to another sensor that is different from a sensor that has detected the speech of the user is performed (Morikawa (20060287850), as the state of the appliance/robot is dependent upon the type of sensor that generates an input – para 0138, 0140).



	As per claim 21, the combination of Morikawa (20060287850) in view of Bellanova (20110207094) teaches the count to be a maximum number of repetitions (Bellanova, para 0008).   

Response to Arguments

Applicant’s arguments with respect to claim(s)  have been considered but are moot because a newly recited reference has been presented to address the claim amendments.  Examiner notes that referred to sections of Morikawa, para 0101-0104, is used to address the claim amendments towards operating modes relating to change/unchanged of user style, and the use of the Bellanove reference teaching a maximum count.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
See also, of particular interest, the following references towards applicants spec/claim scope:

Chen (20160035353) teaches the use of feedback to the user based on speech style – para 0032, 0050, 0067).
Wang (20150379985) teaches user feedback with alternative speech style – para 0033, and tied to context (para 0036).
Winter et al (20140343947) teaches modifying speech parameters based on interactive style and language (para 0027).
Balasubramanian et al (20150379981) teaches customization of voices based on users experiences in communication systems – abstract, para 0096.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        02/09/2022